Citation Nr: 0921464	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for renal 
colic.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
August 2008.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

There is no evidence of current renal colic or renal stones 
and no evidence that the Veteran's current chronic renal 
insufficiency is due to the Veteran's service-connected renal 
colic.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for renal 
colic have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 
7599, 7536, 7508-7510 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected renal colic 
is more disabling than currently evaluated.  Service 
treatment records show that the Veteran was diagnosed with 
renal colic in May 1950.  He was returned to duty in June 
1950 without further complaints of this condition during 
service and his discharge examination was negative for 
findings or complaints relative to renal colic.  

The RO granted service connection for renal colic in a 
September 1966 rating decision.  At that time a 
noncompensable disability rating was assigned pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7599.  This noncompensable 
rating was continued in rating decisions dated in May 1967, 
October 1974, May 1976, and April 1996.  

With respect to the current appeal, the Veteran submitted a 
claim for an increased rating in December 2005.  He was 
afforded a VA genitourinary examination in January 2006 and 
by rating decision dated in May 2006 the RO continued a 
noncompensable disability rating, this time under 38 C.F.R. § 
4.115b, Diagnostic Code 7536.  A VA physician reviewed the 
claims file in August 2006.  In a February 2007 supplemental 
statement of the case, the Veteran was informed of other 
applicable diagnostic criteria for rating the genitourinary 
system 38 C.F.R. § 4.115b, Diagnostic Code 7508-7510.  

A January 2000 letter in the claims file shows that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  The Board remanded the claim to obtain 
those records.  In September 2008 response to a request for 
those records, SSA reported that the records regarding this 
award have been destroyed.  Service connection is not in 
effect for any disorder other than renal colic.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


The Veteran's service-connected renal colic has been rated as 
noncompensably disabling since 1966 under several diagnostic 
codes, 38 C.F.R. § 4.115b, Diagnostic Code 7599, 7536, and 
7508-7510.  

Diagnostic Code 7599 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury.  38 
C.F.R. §§ 4.20, 4.27. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7536 
glomerulonephritis is rated as a renal dysfunction.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating. Renal 
dysfunction that is characterized by persistent edema and 
albuminuria with BUN of 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or a limitation of exertion 
warrants an 80 percent rating. Renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
rating. Renal dysfunction where albumin is constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent rating. Renal dysfunction with albumin and casts with 
history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101 is noncompensably 
disabling.

38 C.F.R. § 4.115b, Diagnostic Code 7508, provides that 
nephrolithiasis (the presence of kidney stones) should be 
rated as hydronephrosis, except that a 30 percent rating is 
assigned where there is recurrent stone formation requiring 
one or more of the following: 1. diet therapy; 2. drug 
therapy; 3. invasive or non-invasive procedures more than two 
time/year.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7509, 
hydronephrosis is rating as 10 percent disabling for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating is warranted for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent rating is warranted for frequent attacks of colic 
with infection (pyonephrosis), kidney function impaired. 
Severe hydronephrosis is to be rated as renal dysfunction.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7510, provides for 
the evaluation of ureterolithiasis (i.e., stones or calculi 
of the ureter).  Ureterolithiasis is rated as hydronephrosis, 
except that a 30 percent rating is assigned when there is 
recurrent stone formation requiring one or more of the 
following: 1) diet therapy; 2) drug therapy; or 3) invasive 
or non-invasive procedures more than two times per year.

Relevant Evidence

The Veteran was afforded a VA genitourinary examination for 
his service-connected renal colic in January 2006.  The 
claims file was not made available for review and the 
examiner was unable to elicit a history of renal colic or 
renal stones.  The examiner noted that the only information 
available was numerous reports from the outpatient clinics of 
the Dallas VA Hospital and also from hospitalizations at the 
Dallas VA Hospital on four occasions.  The Veteran had been 
coming to the clinic since 1996.  At that time, his diagnosis 
was coronary artherosclerosis and diabetes mellitus type 2 of 
ten years' duration and hypertension of 25 years' duration.  
There was a part history of resection of a lung cancer of the 
right chest in 1966 at a hospital in Tyler, Texas.  The 
Veteran had been treated in the various clinics, including 
urology and renal clinics, and because of increasing 
creatinine, he was now getting dialysis therapy three times 
per week at the South Grand Prairie Dialysis Center.  The 
Veteran was reportedly on a great deal of medication, 
including Renagel, metroprolol, isosorbide, hydralazine, 
simvastatin, losartan, and insulin 70/30 ten units daily.  
Dialysis was started in December 2004.

Following physical examination, diagnoses included the 
following:  1) coronary artery disease, 2) hypertension 
essential, longstanding, with chronic kidney failure due to 
both the hypertension and the diabetes mellitus, 3) diabetes 
mellitus insulin-dependent, history of diabetic retinopathy 
and nephropathy, but no clinical evidence of diabetic 
neuropathy, 4) lung cancer, history of lobectomy in 1966, and 
5) prostate cancer.

The examiner noted that he did not have any documentation of 
the Veteran being treated for renal colic or renal stones as 
military records were not made available to the examiner.  
The Veteran reportedly developed multiple medical problems 
since he was in the military, all listed above.  The major 
problem at the time of the examination was chronic kidney 
disease with end stage renal failure, for which the Veteran 
was currently on dialysis therapy three times per week.  The 
examiner opined that the chronic renal disease was secondary 
to longstanding hypertension and diabetes mellitus, according 
to the physicians of the Dallas VA Hospital.  The January 
2006 VA examiner indicated that he could not relate the 
Veteran's current renal failure to the renal colic he 
experienced during military service with no records 
available.  

A VA physician reviewed the claims file in August 2006.  This 
examiner noted the Veteran's history of renal colic during 
military service.  Specifically, the examiner noted that the 
Veteran had an episode of urinary tract infection or poly 
nephritis which was treated with antibiotics and then 
resolved while in the military.  However, the examiner noted 
that after this was treated there was no evidence that the 
Veteran experienced any deterioration of his renal function.  
From reviewing the other examination reports in the claims 
file the examiner noted that the Veteran's in-service renal 
colic resolved, although he did have one other infection in 
the 1950s.  The first evidence of renal insufficiency was a 
creatinine of 1.6 in the 1970s.  This was after the Veteran's 
diagnosis of hypertension.  Subsequently, the Veteran was 
diagnosed with diabetes mellitus and then experienced further 
decline in his renal insufficiency.  There was no evidence in 
the claims file that the Veteran's chronic renal 
insufficiency was due to his renal colic which was secondary 
to urinary tract infection while in the military.  Thus, the 
examiner opined that the most likely etiology of the 
Veteran's end stage renal disease was long-standing 
hypertension and diabetes mellitus.  

Also of record are VA outpatient treatment records dated 
through April 2006 and private treatment records dated 
through March 2006 noting the Veteran's above described 
medical history.

Anlaysis

In light of the foregoing, the Board finds no medical 
evidence of record to support assignment of a compensable 
disability rating for the Veteran's service-connected renal 
colic.  As above, the Veteran was treated for renal colic in 
service.  However, there is no evidence of current renal 
colic or renal stones and no evidence that the Veteran's 
current chronic renal insufficiency is due to the Veteran's 
in-service renal colic.  Significantly, the August 2006 VA 
examiner opined that the most likely etiology of the 
Veteran's end stage renal disease was long-standing 
hypertension and diabetes mellitus for which service 
connection is not in effect.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board also notes that 
service connection is not in effect for any disorder other 
than the Veteran's already service-connected renal colic.  
There are no other medical opinions of record contrary to the 
August 2006 VA examiner who related the Veteran's current 
renal disease to nonservice-connected hypertension and 
diabetes mellitus.  The opinion of the August 2006 VA 
examiner is highly probative and outweighs the other evidence 
of record, including the Veteran's testimony and contentions.  
As there is no evidence of current renal colic or renal or 
urethral stones, a compensable rating is not warranted for 
any period during the course of the appeal.  

In the July 2006 statement of the case, the RO specifically 
declined the refer the claim for extraschedular consideration 
under 38 C.F.R. § 3.321.  Although the pertinent records have 
been destroyed, the Veteran has been awarded SSA disability 
benefits.  Thus, the Board will adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
renal colic.  The competent medical evidence of record shows 
that he has not experienced any renal dysfunction related to 
the service-connected renal colic.  The applicable Diagnostic 
Codes provides for ratings based on impairment of renal 
function.  The competent medical evidence of record relates 
the Veteran's current renal dysfunction to nonservice-
connected conditions.  The effects of the Veteran's 
disability have been fully considered and are contemplated in 
the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

In sum, there is no support for a compensable disability 
rating for any period during the course of the appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a January 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected renal colic, the evidence must show that his 
condition had "gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The May 2006 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected renal 
colic under the applicable diagnostic code.  The July 2006 
statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected renal colic, as well as the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A compensable disability rating for renal colic is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


